4:21-cv-03058-RGK-PRSE Doc # 44 Filed: 08/05/21 Page 1 of 1 - Page ID # 196




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                               4:21CV3058

                  Plaintiff,
                                                            ORDER
     vs.

STATE OF NEBRASKA, et al.

                  Defendants.


    IT IS ORDERED:

    1. Plaintiff’s motion for extension of time (Filing 41) is denied, as moot.
    2. Plaintiff’s motion for court to set deadline to answer interrogatories (Filing
       43) is denied. The response time prescribed by the Federal Rules of Civil
       Procedure will apply. See Fed.R.Civ.P. 33(b)(2).

    Dated this 5th day of August 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
